DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claim 1-15, drawn to a Devices, classified in H01L27/11597.
Group II. 	Claim 16-20, drawn to Method, classified in H01L21/02.
The inventions are distinct, one from the other because of the following reasons:
Inventions I and II are related as the device made and the process of making. The inventions are distinct if either or both of the following can be shown: (1) that the device as claimed can be made by another and materially different process or (2) that the process as claimed can furnish another and materially different device (MPEP § 806.05(f)). In the instant case, the semiconductor structure of claims 1 and 10, can be made using a different method. The word line driver and the wiring layers are formed over the first substrate. The multilayer memory array can be formed on a separate sacrificial substrate. Then the multilayer memory array can be placed on the first substrate including the word line driver and the wiring layers in the correct order removing the sacrificial substrate. This is a different method than the one implemented in claim 16 but would provide the same device.
In addition, the invention of Group I has three different Species.
Species A: Embodiment of Fig. 4. In this embodiment, the multi-layer stack 58 is patterned to form a first staircase unit SUl in the first staircase region SRXJ. The first staircase unit SUl is formed with first staircase steps SUlA and second staircase steps SUlB, wherein the first staircase steps SUlA and the second staircase steps SUlB face towards each other. The first staircase steps SUlA and the second staircase steps SUIB are mirror image steps. The first staircase steps SUlA and the second staircase steps SUIB are formed by forming a photoresist pattern (not shown) over the multi-layer stack 58, and etching the multi- layer stack 58 by using the photoresist pattern as a mask. The etching may be any acceptable etching process, such as a dry etch (e.g., a reactive ion etch (RIE), a neutral beam etch (NBE), the like), a wet etch, the like, or a combination thereof. The formation of the photoresist pattern and the etching process may be repeated until the first staircase steps SUTA and the second staircase steps SUIB of the first staircase unit SUl are formed in the multi-layer stack 58.

    PNG
    media_image1.png
    578
    791
    media_image1.png
    Greyscale

Species B: Embodiment of Fig. 22. It differs from Species A as following. The semiconductor structure SMP2 further includes a sub memory array SMA disposed in a sub-array region ARY of the semiconductor structure SMP2 aside the memory array MA. For example, the sub memory array SMA include the same components and are made from the same fabrication processes as with the memory array MA. They are mutually exclusive in the sense that they cannot co-exist on the same device.

    PNG
    media_image2.png
    586
    766
    media_image2.png
    Greyscale

Species C: Embodiment of Fig. 24. The difference between the semiconductor structure SMP3 and the semiconductor structure SMP2 is that the number of conductive routings CRX and the number conductive routings CRY used for connection are further reduced. Thus, Species C is different than both Species A and B. They are mutually exclusive in the sense that they cannot co-exist on the same device.


    PNG
    media_image3.png
    588
    776
    media_image3.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. 
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention (Group I or Group II, if Group I is elected, then one of three Species must also be selected) to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/10/2022